1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANDREW A. CEJAS,                                      Case No.: 14-CV-1923-WQH(WVG)
12                                        Plaintiff,
                                                           REPORT AND
13   v.                                                    RECOMMENDATION RE:
                                                           PLAINTIFF’S MOTION TO STRIKE
14
                                                           AFFIRMATIVE DEFENSES
15   DANIEL PARAMO et al.,
                                                           [Doc. No. 97.]
16                                  Defendants.
17         Plaintiff moves to strike all thirteen affirmative defenses in Defendants’ Answer to
18   the First Amended Complaint. This Court RECOMMENDS that Plaintiff’s motion to
19   strike be DENIED in its entirety.
20                                   I.       BACKGROUND
21         On May 17, 2018, Plaintiff filed a First Amended Complaint with leave of Court.
22   (Doc. No. 59.) Defendants filed an Answer on May 10, 2019 after motion practice, which
23   resulted in the Court granting-in-part a motion to dismiss. (Doc. No. 90.) The Answer
24   contains thirteen affirmative defenses along with responses to the factual and preamble
25   paragraphs from the First Amended Complaint. Plaintiff in turn, filed a “response” in the
26   form of a motion to “strike or set aside” Defendants’ affirmative defenses. (Doc. No. 97.)
27   The motion is a paragraph-by-paragraph response to the Answer. In many places, Plaintiff
28   simply asserts that he agrees or disagrees with corresponding portions of the Answer. (See,

                                                       1
                                                                            14-CV-1923-WQH(WVG)
1    e.g., Doc. No. 97 at ¶¶ 1-2, 4-7 (agreeing); 3 (disagreeing).) In response to Defendants’
2    contentions that they “lack sufficient knowledge or information to admit or deny the
3    remaining allegations, and on that basis, deny the allegations,” (see, e.g., Doc. No. 94 ¶¶ 2,
4    9, 11-13, 16-17, 23-24, 28-29, 38), Plaintiff asserts that Defendants do have sufficient
5    knowledge and information to admit the allegations, (e.g., id., at ¶¶ 2, 7, 9-17, 19, 23-24,
6    28-30, 32, 34, 38). As for the thirteen affirmative defenses, Plaintiff attempts to argue the
7    substantive merits of each defense. For example, in response to Defendants’ assertion of
8    the qualified immunity defense (Doc. No. 94 at 5), Plaintiff argues:
9                 Defendants are not entitled to qualified immunity because their conduct
           was unconstitutional, and the federal First Amendment rights asserted [were]
10
           clearly established at the time of the alleged First Amendment violations.
11         Defendants had fair notice that retaliation violated the First Amendment.
           Defendant[] Rutledge[’s] conduct did violate clearly established law of which
12
           a reasonable person would have known, and Rutledge[’s] action did not
13         reasonably advance a legitimate correctional goal. Defendant[] Rutledge
           violated Plaintiff’s First Amendment rights, and [is] not entitled to qualified
14
           immunity. Defendant[] Rutledge did not act within the scope of discretion or
15         in good faith. Defendant[] Rutledge carried out his threat to retaliate, and
           violated mandatory statutes, rules, regulations and practice not in good faith.
16
           Defendant[] Rutledge violated federal and state law.
17
18   (Doc. No. 97 at 7-8.) The motion proceeds in this manner in response to the first, second,
19   third, fourth, fifth, eleventh affirmative defenses. (Id. at 7-10, 12.) As to the remaining
20   affirmative defenses, Plaintiff simply asserts that Defendants cannot prevail. (Id. at 10-
21   12.) For example, in response to the eighth affirmative defense of “waiver,” Plaintiff
22   asserts: “Plaintiff has not [w]aived any claims violating to damages [sic] and/or injury
23   caused by Defendant Rutledge.” (Id. at 11.)
24                                      II.    DISCUSSION
25         Plaintiff’s motion demonstrates a fundamental misunderstanding of the purpose of
26   Answers and motions to strike affirmative defenses. The purpose of an Answer is simply
27   to give notice of the issues in dispute and to preserve defenses—not to litigate the merits
28   of the case or to assert detailed facts. United States v. All Assets Held at Bank Julius Baer

                                                   2
                                                                              14-CV-1923-WQH(WVG)
1    & Co., 959 F. Supp. 2d 81, 116 n.21 (D.D.C. 2013) (noting that “one function of an answer”
2    is to identify “points of disagreement”); Garrett v. Walker, No. CIV S-06-1904-RRB-EFB-
3    P, 2007 U.S. Dist. LEXIS 55829, at *3 (E.D. Cal. July 31, 2007) (“The purpose of the
4    answer is to simply admit or deny allegations of the complaint, not to test sufficiency of
5    evidence.”); Buford v. Vang, No. 00CV6496-REC-SMS-P, 2005 U.S. Dist. LEXIS 24734,
6    at *10 (E.D. Cal. July 7, 2005) (“The function of the answer is to put the case at issue as to
7    all important matters alleged in the complaint that the defendant does not want to admit.”);
8    see also M.C. v. Antelope Valley Union High Sch. Dist., 858 F.3d 1189, 1199 (9th Cir.
9    2017).
10         Under Federal Rule of Civil Procedure 12(f), the Court may strike “an insufficient
11   defense or any redundant, immaterial, impertinent or scandalous” matter from the
12   pleadings. The purpose of Rule 12(f) is “to avoid the expenditure of time and money that
13   must arise from litigating spurious issues by disposing of those issues prior to trial.”
14   Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (internal
15   quotations and citation omitted). Motions to strike are regarded with disfavor because
16   striking is such a drastic remedy. Freeman v. ABC Legal Servs., Inc., 877 F. Supp. 2d 919,
17   923 (N.D. Cal. 2012).
18         In the Ninth Circuit, “[t]he key to determining the sufficiency of pleading an
19   affirmative defense is whether it gives plaintiff fair notice of the defense.” Simmons v.
20   Navajo Cnty., Ariz., 609 F.3d 1011, 1023 (9th Cir. 2010) (quoting Wyshak v. City Nat’l
21   Bank, 607 F.2d 824, 827 (9th Cir. 1979)). “Fair notice generally requires that the defendant
22   state the nature and grounds for the affirmative defense.” Roe v. City of San Diego, 289
23   F.R.D. 604, 608 (S.D. Cal. 2013). “The defendant must articulate the affirmative defense
24   clearly enough that the plaintiff is not a victim of unfair surprise. It does not, however,
25   require a detailed statement of facts.” Id. (citation and internal quotations omitted;
26   emphasis added); see also Kohler v. Flava Enters., Inc., 779 F.3d 1016, 1019 (9th Cir.
27   2015) (“[T]he ‘fair notice’ required by the pleading standards only require[s] describing
28   [an affirmative] defense in general terms.”) (internal quotations and citation omitted).

                                                   3
                                                                              14-CV-1923-WQH(WVG)
1          Here, rather than argue that any affirmative defense is insufficient, redundant,
2    immaterial, impertinent, or scandalous, Plaintiff either argues the merits of various
3    defenses or provides a substantive response to other defenses. However, he fails to provide
4    any cognizable basis for the Court to strike any affirmative defense—for example, because
5    one is not a proper defense as a matter of law. The Court finds nothing improper about
6    Defendants’ affirmative defenses, which simply place Plaintiff on notice and fulfill the
7    purpose of such pleadings. Accordingly, because Plaintiff has not satisfied the standard
8    for striking any affirmative defense under Rule 12(f), his motion is wholly without merit
9    and should be DENIED.
10                                     III.       CONCLUSION
11         For the reasons set forth herein, this Court RECOMMENDS that Plaintiff’s motion
12   to strike be DENIED.
13         This Report and Recommendation will be submitted to the United States District
14   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. section 636(b)(1)(1988)
15   and Federal Rule of Civil Procedure 72(b).
16         IT IS ORDERED that no later than October 1, 2019, any party to this action may
17   file written objections with the Court and serve a copy on all parties. The document shall
18   be captioned “Objections to Report and Recommendation.”
19         IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
20   Court and served on all parties no later than October 10, 2019. The parties are advised
21   that failure to file objections within the specified time may waive the right to raise those
22   objections on appeal of the Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23   IT IS SO ORDERED.
24   DATED: September 9, 2019
25
26
27
28

                                                  4
                                                                             14-CV-1923-WQH(WVG)
